— Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered November 2, 1983, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that he was denied a fair trial as the result of several alleged instances of prosecutorial misconduct. While the prosecutor improperly asked the defendant on two occasions whether the People’s witnesses had been "lying” when they testified (see, e.g., People v Sepulveda, 105 AD2d 854; People v Walston, 99 AD2d 847), the trial court promptly sustained objections to both questions, and the defendant did not answer them. Under these circumstances, and in light of the fact that defense counsel did not move for a mistrial or request curative instructions, the defendant was not prejudiced by the remarks.
*409The defendant’s arguments with respect to the remaining instances of alleged misconduct have not been preserved for appellate review as a matter of law (see, People v Nuccie, 57 NY2d 818; People v Baldo, 107 AD2d 751), and review in the interest of justice is not warranted by the circumstances of this case. Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.